Office Action Summary

Claims 1-13 are pending in the application. Claim 8 has been Rejoined as per the Examiner’s Amendment below.

Allowable Subject Matter
Claims 1-13 are allowed in the application.  Please see the reasons for allowance below.  

Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 8 is directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of group 2 as set forth in the Office action mailed on 6/4/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in the phone interview of 1/11/2022 with Mrs. Amanda Baker.
	The application has been amended as follows: 
	8.  (Withdrawn - Currently Amended)  A component mounting system comprising:
	[[the]]a mounter that produces a component mounted substrate by mounting, onto [[the]]a substrate, components supplied from [[the]]a plurality of attached component supply devices into which [[the]]a plurality of component storage members are loadable; and
	[[the]]a system , the system comprising:
	a work plan management system that manages a plan for setup work for producing the component mounted substrate, the work plan management system comprising a processor configured to:
		manage a plan for component replenishment work, the component replenishment work being setup work that replenishes each of the plurality of component supply devices with a new component storage member; and
		manage a plan for a plurality of ancillary work performed during the production of the component mounted substrate, the ancillary work being setup work other than the component replenishment work, wherein
		in order to manage the plan for component replenishment work, the processor is configured to:
			monitor a supply status of the components in each of the plurality of component supply devices, and specify, for each of the plurality of component supply devices, a replenishment possibility time window expressing a time window during which the component replenishment work is possible, and
			recognize an overlapping replenishment time window in which the replenishment possibility time windows overlap each other, and specify a component supply device for which the component replenishment work is possible within the overlapping replenishment time window as a component replenishment target device treated as a target of the component replenishment work, and
		in order to manage the plan for the plurality of ancillary work, the processor is further configured to:
			specify, for each of the plurality of ancillary work, a recommended work start time window expressing a time window in which the start of work is recommended, based on a work duration from a start until an end of each of the plurality of ancillary work, and
			specify, from among the plurality of ancillary work, ancillary work for which an earliest time of the overlapping replenishment time window is included in the recommended work start time window as start target work to be started within the overlapping replenishment time window; and
a mounter operation management device, the mounter operation management device being configured to control the mounter according to the plan for setup work for producing the component mounted substrate by mounting, onto the substrate, components supplied from the plurality of attached component supply devices into which the plurality of component storage members are loadable.

Reasons for Allowance
Claims 1-13 are allowed.  The following is a statement of reasons for the indication of allowable subject matter which was stated in the Letter Restarting the Period for Response Communications of 9/24/2021:  
“The closest prior art of record are Maenishi (U.S. Publication No. 2015/0134097), Jakobsson
(U.S. Publication No. 2017/0027091), and Burkhard (U.S. Publication No. 2020/0125077). Maenishi, an electronic component mounting system and component management system, teaches component replenishment based on supply and demand, that replenishes the devices with a new component which is stored, a monitoring unit for monitoring the supply of supply devices, and replenishment targets based on overlapping of supply and demand, but not ancillary work which could be performed at another time, nor does it explicitly state the management plan for setup of work. Jakobsson, a method, system, and device for changing information to an SMT job, teaches substrates being used and the mounting of devices to control the mounting of substances, but not the ancillary work management as claimed. Burkhard, a system and method for producing products based upon demand, teaches other work being done at the same time, broadly would be described as the ancillary or overlapping work, but not utilizing the devices in the same manner, nor does it specifically state the use of both ancillary and overlapping work, and this adequately reflects the Examiner's opinion as to why Claims 1-7 and 9-13 are allowable over the prior art of record. Further, the translated written opinion of the JPO has the same opinion, which cited the prior art of JP2013-23909, JP2016-225387, JP2015-041733, JP2017-016379, and JP2012-028660, which Examiner has reviewed.”

		Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as collecting, analyzing, and transmitting information for the purposes of modifying business operation rules, are integrated into a practical application, as the additional elements applies the judicial exception in a meaningful way by controlling, by a mounter operation device, a mounter which produces the component mounted substrates. Thus independent Claim 1 is not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as it is integrated into a practical application and thus eligible under 35 USC §101 Alice.  Further, the Claim Interpretation under 112(f) and the rejections of Claim 1 under 112(a) and 112(b) are removed as the Claim has been amended to alleviate these issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
1/18/2022